DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoto et al (U.S. Patent #5712506), in view of Chakravorty et al (U.S. Patent #5081005), in view of DuBois et al (U.S. Patent #5248760).
With respect to claim 1, Shimoto teaches a process of generating a polyimide based dielectric film on a substrate (Fig. 6, 1) with conducting metal pattern (Fig. 6, 6B/6E/6C/6P), comprising: 
providing a dielectric film forming composition (Col 4 Ln 3-51); and 
depositing the dielectric film forming composition onto a substrate with conducting metal pattern to form a dielectric film (Fig. 6, layers 9 and/or 10), 
wherein the difference in the highest and lowest points on a top surface of the dielectric film is less than about 2 microns (Col 4 Ln 17-20 and Ln 27-30; the combined thickness of layers 9-10 is only 2 microns, hence the difference in the high and low point of top surface will necessarily be less than 2 microns).
Shimoto does not teach that the dielectric film comprises at least one fully imidized polyimide polymer and at least one solvent.
Chakravorty teaches a polyimide film comprising at least one fully imidized polyimide polymer and at least one solvent (Col 4 Ln 65 to Col 5 Ln 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a fully imidized polyimide polymer and at least one solvent in the dielectric layer of Shimoto as taught by Chakravorty in order to provide a polyimide material that is inherently photosensistive (Col 4 Ln 64-67).

With respect to claim 3, DuBois teaches that the at least one solvent comprises ethylene carbonate, propylene carbonate, butylene carbonate or glycerine carbonate (Col 6 Ln 61-64; Col 6 Ln 30 to Col 7 Ln 35).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide one ethylene carbonate, propylene carbonate, butylene carbonate or glycerine carbonate in the solvent of Shimoto as taught by DuBois in order to form a polyimide material that has a high planarization (Col 3 Ln 28-55).
With respect to claim 4, Shimoto teaches that dielectric film forming composition is photosensitive (Col 4 Ln 31-33).  
With respect to claim 5, Shimoto teaches that the dielectric film forming composition further comprises at least one cross-linker (Col 4 Ln 17-20).  
With respect to claim 14, Shimoto teaches three dimensional object prepared by the process of claim 1 (Fig. 6).  
With respect to claim 15, Shimoto teaches a semiconductor device (Fig. 6, device formed in silicon substrate 1; Col 2 Ln 29-43), comprising the three dimensional object of claim 14.  
With respect to claim 16, Shimoto teaches the semiconductor device is an integrated circuit, a light emitting diode, a solar cell, or a transistor (Fig. 6, BJT comprising base, emitter, and collector).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoto, Chakravorty, and DuBois in view of Iwabuchi et al (U.S. Pub #2005/0040431).
With respect to claim 2, Simoto does not teach that the conducting metal is copper.  
Iwabuchi teaches a device comprising a conducting metal for a base, collector, and emitter, wherein the conducting metal is copper (Paragraph 53).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use copper as the conducting metal of Shimoto as taught by Iwabuchi in order to achieve the predictible result of forming an electrode for base, collector, and emitter regions. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoto, Chakravorty, and DuBois in view of Bu et al (U.S. Pub #2016/0208097).
With respect to claim 6, Shimoto does not teach that the dielectric film forming composition further comprises at least one at least one cross-linker contains two or more alkenyl or alkynyl groups.  
Bu teaches a polyimide material that comprises at least one cross-linker contains two or more alkenyl or alkynyl groups (Paragraph 14).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide at least one cross linker in the polyimide material as taught by Bu in order to achieve result of end capping the polymer (Paragraph 14).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoto, Chakravorty, and DuBois in view of Hubbard et al (U.S. Pub #2015/0198890).
With respect to claim 7, Shimoto does not teach that the dielectric film forming composition further comprises at least one at least one at least one cross-linker contains at least two (meth)acrylate groups  
Hubbard teaches a polyimide material that comprises at least one cross-linker contains at least two (meth)acrylate groups (Paragraph 9 and 47).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide at least one cross linker in the polyimide material as taught by Hubbard in order to achieve result of crosslinking the material using UV light (Paragraph 9 and 47).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoto, Chakravorty, and DuBois in view of Soucek et al (U.S. Pub #2016/0177018).
With respect to claim 9, Shimoto does not teach that the dielectric film forming composition further comprises at least one at least one reactive diluent containing one (meth)acrylate group.  
Soucek teaches a polyimide material that comprises at least reactive diluent containing one (meth)acrylate group (Paragraph 51).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide at least one reactive diluent in the polyimide material as taught by Soucek in order to achieve result of reducing the viscosity of the material (Paragraph 82-84).

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Shimoto, Chakravorty, and DuBois in view of Malik et al (U.S. Pub #2016/0313642).
With respect to claim 10, Shimoto does not teach that the dielectric film forming composition further comprises at least one catalyst.  
Malik teaches a polyimide material that comprises at least one catalyst (Paragraph 60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide at least one catalyst in the polyimide material as taught by Malik in order to achieve the predictable result of forming a fully imidized polyimide (Paragraph 27-28 and 60).
With respect to claim 11, Shimoto does not teach that the dielectric film forming composition further comprises at least one surfactant.  
Malik teaches a polyimide material that comprises at least one surfactant (Paragraph 98).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide at least one surfactant in the polyimide material as taught by Malik in order to achieve the predictable result of forming a fully imidized polyimide (Paragraph 27-28).
With respect to claim 12, Shimoto does not teach that the dielectric film forming composition further comprises at least one plasticizer.  
Malik teaches a polyimide material that comprises at least one plasticizer (Paragraph 99).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide at least one plasticizer in the polyimide material as taught by Malik in order to achieve the predictable result of forming a fully imidized polyimide (Paragraph 27-28).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoto, Chakravorty, and DuBois in view of Kawabata et al (U.S. Pub #2018/0215874).
With respect to claim 13, Shimoto does not teach that the dielectric film forming composition further comprises at least one corrosion inhibitor.  
Kawabata teaches a polyimide material that comprises at least corrosion inhibitor (Paragraph 360-362). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide at least one corrosion inhibitor in the polyimide material as taught by Kawabata in order to achieve result of prevent the material from being corroded. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826